Citation Nr: 1108585	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation greater than 70 percent for the service-connected posttraumatic stress disorder (PTSD).    

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.  

In February 2010, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board remanded the case to the RO in March 2010 for additional development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 

Where the Board's remand orders were not substantially complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to RO for further development.  Id.; Dyment v. West, 13 Vet. App. 141 (1999).

In the present case, the Board previously remanded the Veteran's claim for a higher evaluation for PTSD in March 2010.  

In the remand, the Board instructed the RO to schedule the Veteran for an appropriate examination.  The Board specifically stated that the examiner should provide an assessment of the disabling manifestations due to service-connected PTSD, to include whether the Veteran is precluded from working at substantially gainful employment consistent with his occupational and educational background.  

A VA examination was conducted in July 2010, but the examiner did not provide an opinion as to whether the Veteran was precluded from working at substantially gainful employment.

Accordingly, the Board finds that there has not been substantial compliance with its March 2010 remand.

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher evaluation for PTSD includes a claim for a TDIU rating.

During the February 2010 hearing, the Veteran reported that he had not worked since November 2009.  He also noted that, when working, he had missed work half the time due to his PTSD symptoms.  Specifically, he stated that work was too stressful in that he had a difficult time coping.   

Such factors affecting the Veteran's employment status raise the issue of 4.16(b) for PTSD.  In light of the medical evidence of record, the Board determines that development and adjudication of the TDIU claim is essential to avoid potential prejudice to the Veteran.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA.

Hence, in addition to the actions requested above, the RO should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the remanded claim.

For these reasons, the case is REMANDED for the following action:

1.  The RO should take all indicated action to request that the Veteran and his representative provide additional evidence in support of his claim for a TDIU rating.

In particular, the RO should request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, if necessary, so that VA will have information concerning his past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate a claim for a TDIU rating and what VA will do.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  The RO then should schedule the Veteran for VA examination in order to ascertain the current severity of the service-connected PTSD.  The claims file, along with a copy of this entire remand, must be made available to the examiner for review.  This should include the recently obtained medical evidence received from the Social Security Administration.  

After reviewing the record in its entirety, the examiner should provide an assessment as to the current severity of the service-connected PTSD, to include whether the Veteran is precluded the from securing and following substantially gainful employment consistent with his occupational and educational background by the service-connected PTSD.    

3.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 271.

4.  After completion of the foregoing, and undertaking any further development deemed necessary, the RO should readjudicate the claim for increase, to include on the basis of entitlement to a TDIU rating, in light of all the evidence record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, in indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


